DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 4, it recites the limitation "the communication device" in 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  The phrase is not recited in claims 3, 2 or 1, which claim 4 relied upon.
Regarding to claim 13, it recites the limitation "the decrypted identification number" in 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  The phrase is not recited in claim 8 which claim 13 relies upon.
the status" in 1st line.  There is insufficient antecedent basis for this limitation in the claim. The phrase is not recited in claims 13 or  8 which claim 13 relies upon.
Claim 17 recites the limitation "EUDCIC manager " in 1st line.  The limitation is indefinite, because the use of an abbreviated term that is neither  commonly known nor applied in the art.  Where an applicant acts as his or her own lexicographer to specifically define a term of a claim, an abbreviated term should be presented in expanded form, at least in first instance of the claim, to clearly present the claim term and set forth the definition so as to put one reasonably skilled in the art on notice that the applicant intended use of the claim term. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner remark:  The Examiner interpreted the following key terms/phrases in light of the instant application specification.  The terms/phrases and their respective disclosure from 
Mobile device – [Instant Specification - 0034] “ The mobile device 120 may be a computing device with cellular calling capabilities (e.g., mobile phone, smart phone, tablet, etc.). In other embodiments, the mobile device 120 may be a computing device with access to the network 140, such as a desktop or laptop computer or server. In general, the mobile device 120 may refer to devices that themselves are not mobile but that have access to a mobile calling network, such as a cellular or other wireless network, through a calling software. For instance, a server placing automated robo-calls may be considered a mobile device within the scope of this description.”
Encrypt - [Instant Specification - 0051]    “The encrypting module 330 is configured to encrypt an identification code from the generating module 310 into an inaudible signal. For example, the encrypting module 330 may be a signal generator configured to determine a waveform that can be transmitted via network 140 (e.g., via cellular communication).”

Claims 1, 2, 8-10, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs,  et al. (US 8462950 B2; hereinafter, Jacobs), and in further view of  Kline, et al. (US 20180224864 A1; hereinafter,  Kline)

Regarding to claim 1, Jacobs teaches a computer-implemented method for transmitting an identification code in a telecommunications system via a data processing system in a mobile 
the mobile device comprising a processing device and a memory comprising instructions which are executed by the processor, the method comprising (see Fig. 6, Communication device ( mobile device): 
collecting identification information;  ([Col 7 , lines 23-38] discloses communication device collecting the serial number as identification information.   It also collects identification information related to products.) generating an identification code based on the identification information;  ([Col 7, lines 39-45] Discloses generating (Selecting) serial number (identification information of the communication device) to encoded (identification code) ]//Examiner remark: in view of the instant disclosure, generating identification code is selecting identification information.) encrypting the identification code;  [Col 2, lines 22-26] The key includes a binary sequence and information describing application of the binary sequence to the signal. The digital watermark is then encoded within the content signal at one or more locations by the watermarking key (encrypting))
Jacobs doesn’t explicitly teach the inaudible signal being ultrasonic or infrasonic; 
Kline from analogues endeavor teaches  the inaudible signal being ultrasonic or infrasonic; ([0014] If the human imperceptible signal 104 is an auditory, ultrasonic, or haptic signal, the signal 104 may be imperceptible if its wavelength is outside of the passband of about 20 Hertz (Hz) to 20K Hz.).  //Examiner remark: Signal frequency about 20Hz is infrasonic.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Kline to the teachings Jacobs to use wavelength that is imperceptible to human so as to minimize the interference of the watermark interfere with the audible signal quality.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art, since the technology for embedding hidden data in electronic signals is well known in the art, as disclosed by Jacobs [Col 1, lines 23-24].

Regarding to claim 2, the combination of Jacobs and Kline teach the method of claim 1.  Jacob teaches  wherein the identification information comprises one or more identification codes stored by the mobile device.  ([Col 7 , lines 23-38] discloses a serial number (identification information) stored in the communication device .  The serial number is also selected as identification of the communication device (identification code))

Regarding to claim 8,  Jacobs teaches a computer-implemented method for transmitting an identification code in a telecommunications system via a data processing system in a mobile 
the mobile device comprising a processing device and a memory comprising instructions which are executed by the processor, the method comprising: 
connecting a telecommunications call between the mobile device and a sending mobile device;  ([Col 2, lines 60-63] In order to obtain this information, the user could activate his mobile communication device, e.g. a wireless phone, and push a designated "more information" button on the phone. )  receiving an inaudible signal from the sending mobile device as part of the telecommunications call, ([1013] The wireless phone circuitry would process  the audio signal and decode the watermark in order to extract certain encoded information. See Fig. 3)) decrypting the inaudible signal to determine an identification code embedded in the signal;  and ([1013]  decode the watermark (decrypt inaudible signal)  in order to extract certain encoded information determine identification signal).  See Fig. 3)) providing an alert to the decrypted identification code.  ([1012] Consider the business models created if a portable device, such as a wireless phone, was capable of decoding watermarks 

Jacobs doesn’t explicitly teach the inaudible signal being ultrasonic or infrasonic; 
Kline from analogues endeavor teaches  the inaudible signal being ultrasonic or infrasonic; ([0014] If the human imperceptible signal 104 is an auditory, ultrasonic, or haptic signal, the signal 104 may be imperceptible if its wavelength is outside of the passband of about 20 Hertz (Hz) to 20K Hz.). //Examiner remark: Signal frequency about 20Hz is infrasonic.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Kline to the teachings Jacobs to use wavelength that is imperceptible to human so as to minimize the interference of the watermark interfere with the audible signal quality.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art, since the technology for embedding hidden data in electronic signals is well known in the art, as disclosed by Jacobs [Col 1, lines 23-24].

Regarding to claim 9, the method of claim 8, Jacobs teaches further comprising receiving a combined signal from the sending mobile device as part of the telecommunications call, the combined signal comprising an audible signal and the inaudible signal.  (Fig. 3, 13 discloses a combined audible and inaudible signal)

Regarding to claim 10, the method of claim 9, Jacobs teaches  further comprising playing the audible signal via a speaker associated with the mobile device.  (Col 2, lines 63-65] The 
Regarding to claim 13, the combination of  the method of claim 8.  So far as the claim can be understood, Jacobs teaches wherein providing the alert comprises determining information associated with the decrypted identification number.  ([Col 3, lines 27-31] Discloses the processor produces as an output (i.e. alert) the information represented by the hidden data (decrypted information/data). Finally, the system includes a user presentation mechanism configured to present the information represented by the hidden data to the user.)

Regarding to claim 15, the method of claim 8, wherein providing the alert comprises transmitting the decrypted identification code and receiving data associated with the decrypted identification code.  ([Col 2, lines 65-67; Col 3, lines 1-6] discloses a communication device decoding the watermark (decrypting identification code) to receiving additional information associated with code and presenting to the user.)

Regarding to claim 17, Jacobs teaches a mobile device configured to connect to a wireless network to conduct a telecommunications call with a receiving mobile device, (See Fig. 1 label 40, communication device ( mobile device)
the mobile device comprising: a EUDCIC manager (See Fig. 6, 42, 44, 45 and 46) configured to decrypt a received identification number in an inaudible signal, ([Col 2, lines 65-67; Col 3, lines 
input/output devices for facilitating the telecommunications call, comprising a microphone, a speaker, and a user interface, (See Fig. 6; [Col 5, lines 26-34] discloses input/output devices.)
wherein the identification number is associated with a sending mobile device for determining information about the sending mobile device, and ([Col 3, lines 1-4 ]  The encoded information includes contact information such as a phone number identification of sending mobile device) or an Internet uniform resource locator (URL) address associated with the song or commercial broadcast over the radio.)
wherein the EUDCIC manager is configured to display an alert via the user interface based on the decrypted identification number.  ([Col 3, lines 27-31] Discloses the processor produces as an output (i.e. alert) the information represented by the hidden data (decrypted information/data). Finally, the system includes a user presentation mechanism configured to present the information represented by the hidden data to the user.)
Jacobs doesn’t explicitly teach the inaudible signal being ultrasonic or infrasonic; 
Kline from analogues endeavor teaches  the inaudible signal being ultrasonic or infrasonic; ([0014] If the human imperceptible signal 104 is an auditory, ultrasonic, or haptic signal, the signal 104 may be imperceptible if its wavelength is outside of the passband of about 20 Hertz (Hz) to 20K Hz.) //Examiner remark: Signal frequency about 20Hz is infrasonic.)
Therefore, it would have been obvious to a person having ordinary skills in the art, Kline to the teachings Jacobs to use wavelength that is imperceptible to human so as to minimize the interference of the watermark interfere with the audible signal quality.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art, since the technology for embedding hidden data in electronic signals is well known in the art, as disclosed by Jacobs [Col 1, lines 23-24].

Regarding to claim 18, The mobile device of claim 17, Jacobs teaches wherein the EUDCIC manager comprises a detecting module configured to detect the inaudible signal and a decrypting module configured to decrypt the identification number embedded in the inaudible signal.  ([Col 6, lines 10-14] The processor 44 is operable to extract and decode the watermarks 12 and 21, display the associated ID & linking information and/or activate a network link in order to facilitate interaction with an entity associated with the watermarks.) 

Regarding to claim 19, the mobile device of claim 17, wherein the EUDCIC manager is configured to select an identification number associated with the mobile device and (See Fig. 10, label 88 discloses selection of an identification number (S/N 8350023) associated with the mobile device.)  encrypt the identification number associated with the mobile device in an inaudible signal to be combined with an audible signal and delivered via the network.  (Fig. 10, label 92  discloses watermarking (encrypting in inaudible signal) of selection of an identification number (S/N 8350023).)

Regarding to claim 20, The mobile device of claim 19, wherein the EUDCIC manager comprises a generating module configured to generate the inaudible signal and an encrypting module configured to embed the identification number in the inaudible signal and merge the inaudible signal with the audible signal.  (Fig. 10 discloses the mobile device processor 44 and embedding unit 45 performing generating watermark (inaudible signal), embedding the identification number into the inaudible signal and merging the inaudible and audible signals.)

Claims 3-7, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs,  et al. (US 8462950 B2; hereinafter, Jacobs), and in further view of  Kline, et al. (US 20180224864 A1; hereinafter,  Kline), and in further view of Mahaffey et al. (US 20140373184 A1;  hereinafter, Mahaffey) 
Regarding to claim 3, Jacobs teaches the method of claim 2, wherein generating the identification code comprises selecting one of the one or more identification codes.  ([Col 7 , lines 23-38] discloses a serial number (identification information) stored in the communication device .  The serial number is also selected as identification of the communication device (identification code))
Regarding to claim 4, the method of claim 3, Jacobs and Kline don’t explicitly teach wherein the selected identification code is selected from the group consisting of an address of the communication device, an identifier of a part in the communication device, and a 
Mahaffey from Mahaffey teaches wherein the selected identification code is selected from the group consisting of an address of the communication device, an identifier of a part in the communication device, and a combination thereof.  ([0069] See table B; teaches identification codes: IMEI, MEID, MAC address, SIM, Google Service framework ID, etc.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Kline to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 5, the method of claim 4, Jacobs and Kline don’t explicitly teach wherein the identification code is one or more of an International Mobile Equipment Identity (IMEI) number, a Media Access Control (MAC) address, a Mobile Equipment Identifier (MEID), an Identifier For Advertising (IDFA) number a Unique Device Identifier (UDID) number, a Google Advertising ID (AAID) number, and a subscriber identification module (SIM) tracking number.
Mahaffey teaches wherein the identification code is one or more of an International Mobile Equipment Identity (IMEI) number, a Media Access Control (MAC) address, a Mobile Equipment Identifier (MEID), an Identifier For Advertising (IDFA) number a Unique Device Identifier (UDID) number, a Google Advertising ID (AAID) number, and a subscriber identification module (SIM) tracking number. ([0069] See table B; discloses identification codes: IMEI, MEID, MAC address, 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Kline to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 6, the method of claim 2, Jacobs and Kline don’t explicitly teach wherein generating the identification code comprises combining a selected identification code with additional information.  
Mahaffey teaches wherein generating the identification code comprises combining a selected identification code with additional information.  ([0007] discloses the security program causing the mobile communication device to locate the mobile device, send contextual information ( additional information) comprises sensor readings, photographs, audio, video, or nearby WiFi base stations or cell towers from the device.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Kline to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 7, the method of claim 6, Jacobs and Kline don’t explicitly teach wherein the additional information is selected from time, date, location, status, or another identification code.  
Mahaffey teaches wherein the additional information is selected from time, date, location, status, or another identification code.  ([0007] discloses the security program causing the mobile communication device to locate the mobile device, send contextual information ( additional information) comprises sensor readings (time, date, location) status), photographs, audio, video, or nearby WiFi base stations or cell towers from the device (location).
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Kline to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 
Regarding to claim 11, the method of claim 8, Jacobs and Kline don’t explicitly teach wherein the identification code is selected from the group consisting of an address of the sending mobile device, an identifier of a part in the sending mobile device, and a combination thereof.  
Mahaffey teaches wherein the identification code is selected from the group consisting of an address of the sending mobile device, an identifier of a part in the sending mobile device, and a 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Kline to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 12, the method of claim 11, Jacobs and Kline don’t explicitly teach wherein the identification code is one or more of an IMEI number, MAC address, or SIM tracking number.  
Mahaffey teaches wherein the identification code is one or more of an IMEI number, MAC address, or SIM tracking number.  ([0069] See table B; discloses identification codes: IMEI, MEID, MAC address, SIM, Google Service framework ID, etc.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Kline to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 14, The method of claim 13, Jacobs and Kline don’t explicitly teach  wherein the status includes an identity, location, or status associated with the sending mobile device.  
Mahaffey teaches wherein the status includes an identity, location, or status associated with the sending mobile device.  ([0087] The request includes a device ID (identification information) associated with the mobile device (sending mobile device) to permit the server to check the device ID against a registry and determine the device status (e.g., OK or STOLEN).)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Kline to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim 16, the method of claim 15, Jacobs and Kline don’t explicitly teach wherein the data indicates whether the sending mobile device is suspicious or authenticated.  
Mahaffey teaches wherein the data indicates whether the sending mobile device is suspicious or authenticated.  ([0087] The request includes a device ID (identification information) associated with the mobile device (sending mobile device) to permit the server to check the device ID against a registry and determine the device status (e.g., OK or STOLEN) (i.e. indicating if device is suspicious))
Mahaffey into the teachings of Jacobs and Kline to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-5822360-A – Discloses auxiliary data is transported in a conventional audio signal by hiding the data in the form of colored noise. 
US-5905800-A - A method for applying a digital watermark to a content signal using a binary sequence.
US-20200176003-A1 - Methods and systems for preventing information leaks in telephony communications using watermark
US-20160104145-A1 – Discloses processing a secure transaction in combination with an electronic wallet; wherein the notification is transmitted to the electronic wallet via the voice call.

Any inquiry concerning this communication or earlier communications from the SOLOMON AREGA whose telephone number is (571)272-0122. The examiner can normally be reached on Monday - Friday from 8:30 AM to 5:00 PM (EDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild, can be reached at telephone number (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SOLOMON AREGA/Examiner, Art Unit 4164      
                                                                                                                                                                                                                                                                                                                                            /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431